opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on December 21, 1938. On July 19, 1983, the respondent pleaded guilty to grand larceny in the second degree in the County Court, Nassau County. Grand larceny in the second degree is a class D felony (see Penal Law, § 155.35). On January 9, 1984, respondent was sentenced to a term of imprisonment in the Nassau County Jail for a period of one year.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
*350Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.